                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA                     )
                                              )
 vs.                                          )   No. 2:18-CR-54-PLR-CRW-5
                                              )
 ELIZABETH ANN WHITSON                        )



                                        ORDER


       Magistrate Judge H. Bruce Guyton filed a report and recommendation

recommending the Court: (1) grant Defendant’s motion to withdraw her not guilty plea

to Count One of the Indictment; (2) accept Defendant’s plea of guilty to the lesser included

offense of the charge in Count One of the Indictment, that is, of conspiracy to distribute

and possess with intent to distribute 5 grams or more of methamphetamine, in violation of

21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B); (3) adjudicate Defendant guilty of the lesser

included offense of the charge in Count One of the Indictment; and (4) find Defendant shall

remain in custody until sentencing in this matter [R. 367]. Neither party filed a timely

objection to the report and recommendation. After reviewing the record, the Court agrees

with the magistrate judge’s report and recommendation.            Accordingly, the Court

ACCEPTS and ADOPTS the magistrate judge’s report and recommendation [R. 367]

pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1)    Defendant’s motion to withdraw her not guilty plea to Count One of the

              Indictment is GRANTED;
(2)   Defendant’s plea of guilty to the lesser included offense of the charge in

      Count One of the Indictment, that is, of conspiracy to distribute and possess

      with intent to distribute 5 grams or more of methamphetamine, is

      ACCEPTED;

(3)   Defendant is hereby ADJUDGED guilty of the lesser included offense of the

      charge in Count One of the Indictment;

(4)   Defendant SHALL REMAIN in custody until sentencing in this matter

      which is scheduled to take place on February 25, 2020, at 1:30 p.m. before

      the Honorable Pamela L. Reeves, United States District Judge.

SO ORDERED.

ENTER:


                          ____________________________________________
                          CHIEF UNITED STATES DISTRICT JUDGE
